 


114 HR 3306 IH: POWER Cuba Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3306 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Rush introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the export of energy resources, energy technologies, and related services to Cuba, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Promote Opportunities With Energy Resources for Cuba Act or POWER Cuba Act.  2.FindingsCongress makes the following findings: 
(1)Cuba produced an estimated 49,000 barrels per day of petroleum and other liquid fuels for production of energy in 2014 and consumed 171,000 barrels per day of petroleum and other liquids.  (2)Cuba imports most of its oil supply from Venezuela, which provides crude oil at a heavily subsidized rate under a 2000 energy agreement. 
(3)As of January 2015, Cuba had 124,000,000 barrels of proven crude oil reserves, according to Oil and Gas Journal (OGJ). The prospects of finding oil in the deep waters off the northern coast of Cuba attracted many oil and gas companies from around the world. However, due to geological and technological challenges, offshore deep water exploration activity has so far yielded no results. Exploration in Cuba has now shifted onshore, to areas along Cuba’s northern coast.  (4)Cuba has four refineries, all of which are owned by Cuba Petroleos, the state-owned oil and natural gas company. Total crude oil refining capacity was 301,400 barrels per day in January 2015, according to Oil and Gas Journal. 
(5)In an effort to diversify its energy portfolio, Cuba has set a goal of producing 24 percent of its electricity from renewable sources by 2030. Cuba’s current renewable energy output accounts for only 4.3 percent of its total electricity production. To meet this goal, Unión Eléctrica, the state-owned power company, is planning 13 wind projects with a total capacity of 633 megawatts. In addition, Cuba plans to add 755 megawatts of biomass-fired capacity, 700 megawatts of solar capacity, and 56 megawatts of hydroelectric power. (6)The end of trade restrictions could generate a new market for many types of supplies and services from the United States energy industry. 
3.Oil and gas exports 
(a)Energy Policy and Conservation ActSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) is amended by adding at the end the following:  (g)This section shall not apply to the export of oil to Cuba.. 
(b)Natural Gas ActSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:  (g)This section shall not apply to the export of LNG to Cuba..  
4.Export of energy resources, energy technologies, and related services to Cuba 
(a)In generalNotwithstanding any other provision of law, the President is authorized to permit any person subject to the jurisdiction of the United States— (1)to export energy resources and energy technologies to Cuba; 
(2)to export services related to energy resources and energy technologies described in paragraph (1); (3)to establish facilities related to energy resources and energy technologies described in paragraph (1) and services described in paragraph (2); 
(4)to conduct any transaction incident to carrying out an activity described in any of paragraphs (1) through (3); and (5)to enter into, perform, and make and receive payments under a contract with any individual or entity in Cuba with respect to the provision of energy resources and energy technologies described in paragraph (1) and services described in paragraph (2). 
(b)ReportNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter for 4 years, the President shall submit to the relevant committees of Congress a report on the implementation of this section. (c)DefinitionsIn this section: 
(1)Energy resourcesThe term energy resources means conventional sources of energy, including oil, gas, coal, petrochemicals, and nuclear energy.  (2)Energy technologiesThe term energy technologies means equipment and expertise to enable the production of energy, including renewable sources of energy such as wind, solar, hydro-power, geothermal, and bio-fuels. 
(3)Person subject to the jurisdiction of the United StatesThe term person subject to the jurisdiction of the United States means— (A)any individual, wherever located, who is a citizen or resident of the United States; 
(B)any person located in the United States; (C)any corporation, partnership, association, or other organization organized under the laws of the United States or of any State, territory, possession, or district of the United States; and 
(D)any corporation, partnership, association, or other organization, wherever organized or doing business, that is owned or controlled by a person or organization described in subparagraph (A), (B), or (C). (4)Relevant committees of CongressThe term relevant committees of Congress means— 
(A)the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives; and (B)the Committee on Foreign Relations, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate.  
 
